Citation Nr: 1144281	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-23 910	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for residuals of a right ankle fracture.

3.  Entitlement to service connection for arthritis of the bilateral hands and feet.

4.  Entitlement to an initial compensable evaluation for hypertension.

5.  Entitlement to an initial compensable evaluation for hemorrhoids.

6.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Winston-Salem, North Carolina, and Cleveland, Ohio (RO). 

The issues of entitlement to service connection for prostatitis and arthritis of the bilateral hands and feet, as well as entitlement to an initial compensable evaluation for hemorrhoids and entitlement to an initial evaluation in excess of 10 percent for sinusitis are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a right ankle fracture have not been shown by the medical evidence of record.

2.  The medical evidence of record does not demonstrate a history of, or currently show, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

3.  The medical evidence of record shows that the Veteran's gastroesophageal reflux disease (GERD) is currently manifested by persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal pain.



CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

3.  The criteria for an initial evaluation of 30 percent, but no more, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in March 2005 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in November 2006, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

II.  Entitlement to Service Connection for Residuals of a Right Ankle Fracture

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran's seeks entitlement to service connection for residuals of a right ankle fracture.  A review of the Veteran's service treatment records reveals that he complained of sharp pains in his right ankle in December 1981, at which time he indicated that he crushed his fibula while wrestling six years previously and only had a 90 percent recovery from that injury.  He again complained of right ankle pain, diagnosed as a minor ankle sprain in January 1982.  The ankle exhibited a full range of motion and there was no swelling.  In February 1982, the Veteran complained of right ankle swelling, which was diagnosed as possible tendonitis, status post untreated right ankle sprain and old right fibula fracture.  He reported loss of strength in his right leg and giving way of the right ankle.  However, the objective examination of the right ankle showed full range of motion, with no swelling, laxity, or point tenderness noted.  In July 1982, the Veteran continued to complain of right ankle problems due to a break in November 1977, and was experiencing excess pain following a run.  Range of motion of the right ankle was hampered, and there was tenderness in the heel area.  However, by November 1985, the Veteran's Report of Medical Examination indicated that his lower extremities and feet were within normal limits, and the Veteran indicated that he was in "excellent health."  

After separation from military service, the Veteran indicated at an April 2005 VA examination that his right ankle occasionally became weak and began to ache, with tightness and stiffness for about one or two days every month, which lasted approximately one day.  The diagnosis was fractured right ankle, healed with residual bony callus.  X-rays revealed no acute or obvious chronic fracture or dislocation, and the joint spaces were well maintained with normal osseous mineralization.  In a July 2005 addendum to the VA examination report, the diagnosis was, "Fracture of the right ankle with no residuals.  X-rays normal."  

In his May 2006 notice of disagreement, the Veteran complained of ongoing pain in his right ankle.  However, private treatment records dated as recently as November 2007 indicated that the Veteran's right lower extremity exhibited no misalignment or tenderness, and demonstrated a full range of motion with normal stability, strength, and tone.   

As such, the medical evidence of record does not show a current diagnosis of right ankle fracture residuals at anytime during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran's lay statements are competent evidence that he experienced right ankle pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the medical evidence of record does not show a diagnosis of right ankle fracture residuals.  As such, service connection for right ankle fracture residuals is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show current right ankle fracture residuals at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Entitlement to an Initial Compensable Evaluation for Hypertension

Service connection for hypertension was granted by an August 2005 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective June 1, 2005.  

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id. 

Here, an initial compensable rating is not warranted for the Veteran's service-connected hypertension.  During the appeal period, the Veteran's private medical treatment records and VA examination reports do not show any blood pressure readings with a diastolic pressure of 100 or more or systolic pressure of 160 or more.  Fenderson v. West, 12 Vet. App. 119 (1999).  Although continuous medication is required for control of the Veteran's service-connected hypertension, a history of diastolic pressure predominantly 100 or more has not been shown.  Accordingly, the medical evidence of record does not show that the Veteran's hypertension meets the criteria for an initial compensable evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101; 38 C.F.R. § 4.31 (2011).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluations reflects the degree of impairment shown since the date of the grant of service connection for hypertension, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.  

The Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for hypertension inadequate.  The Veteran's service-connected hypertension was evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The medical evidence of record does not demonstrate a history of, or currently show, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for hypertension.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of hypertension, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned ratings for the Veteran's hypertension more than reasonably describe the Veteran's disability level and symptomatology due to hypertension and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the medical evidence of record does not show findings that meet the criteria for an initial compensable evaluation, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54; see also Massey, 7 Vet. App. at 208.

Entitlement to an Initial Evaluation in Excess of 10 Percent for GERD

Service connection for GERD was granted by an August 2005 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7346, effective June 1, 2005. 

An April 2005 VA pre-discharge examination report indicated that the Veteran underwent an upper gastrointestinal tract radiography in 2001, which showed some mild reflux disease.  The Veteran reported that he was prescribed Nexium and experienced fairly bad heartburn when not taking Nexium.  In his August 2006 notice of disagreement, the Veteran indicated that he experienced a few episodes of regurgitation and requested a new examination to determine whether his constant arm and shoulder pain was due to GERD.  

The Veteran was afforded a VA esophagus and hiatal hernia examination in October 2010, at which time he indicated that he first developed pain in his chest and epigastric area in 1997.  He denied dysphagia, but reported regurgitation which occurs on a weekly basis associated with a burning sensation.  He further indicated that he experienced epigastric and substernal pain as well as nausea, although he denied hematenesis, melena, and emesis.  The diagnosis was mild esophageal reflux disease.  

In addition, correspondence from the Veteran's private physician dated in August 2007 indicated that the Veteran had difficulty swallowing in the past year, and that the sensation had been getting worse in the past eight months.  The letter also indicated that the Veteran experienced recurrent discomfort in the throat, which he described as a "knot like" feeling.  After an esophagus and stomach examination, it was determined that the cause was reflux and the Veteran's Nexium dosage was increased.  

The Schedule provides that assignment of a 60 percent evaluation is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.  Where a minimum schedular evaluation requires residuals, and the Schedule does not provide for a noncompensable evaluation, a noncompensable evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31.

The medical evidence of record shows that the Veteran's GERD is manifested by persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal pain.  Accordingly, a 30 percent evaluation is warranted under Diagnostic Code 7346.  However, an evaluation in excess of 30 percent is not warranted, as there is no evidence of vomiting, material weight loss, or other symptoms productive of severe impairment of health.  See Id.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned noncompensable evaluation reflects the degree of impairment shown since the date of the grant of service connection for GERD, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.  

The Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for GERD inadequate.  The Veteran's service-connected GERD was evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The medical evidence of record shows that the Veteran's service-connected GERD is currently manifested by persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal pain.  When comparing the Veteran's disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by a 30 percent evaluation.  A rating in excess of the currently assigned rating is provided for certain manifestations of GERD, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's GERD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.114, Diagnostic Code 7346.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable rating, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54; see also Massey, 7 Vet. App. at 208.


ORDER

Service connection for residuals of a right ankle fracture is denied.

An initial compensable disability evaluation for hypertension is denied.

An initial disability evaluation of 30 percent, but no more, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran also seeks entitlement to service connection for prostatitis and arthritis of the bilateral hands and feet as well as entitlement to an initial compensable evaluation for hemorrhoids and entitlement to an initial evaluation in excess of 10 percent for sinusitis.

With respect to his claim for entitlement to service connection for prostatitis, the Veteran was treated for prostatitis and hyposuria in service.  He was afforded a VA examination in April 2005, prior to his separation from service, at which time the Veteran indicated that he had chronic prostatitis since October 2004.  He further explained that he was on his third round of ciprofloxacin and that his symptomatology had finally improved in the last several days, although he still experienced problems urinating.  The diagnosis was chronic prostatitis.  In August 2005, the RO denied entitlement to service connection for prostatitis as there was no evidence of permanent residual or chronic disability subject to service connection.  In his August 2006 notice of disagreement, the Veteran indicated that he continued Avodart for the treatment of hyposuria with mixed results.  The April 2005 VA examination report failed to provide an opinion as to the probable etiology of and current symptomatology related to the Veteran's prostatitis.  As such, the claim must be remanded for another medical examination and opinion because the April 2005 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

With respect to the Veteran's claim for entitlement to service connection for arthritis of the bilateral hands and feet, the Veteran was treated for a right index finger injury, which was diagnosed as acute arthritis/arthralgia in May 2005.  In October 2005, he complained of pain and swelling in his hands and wrists which he indicated had been present intermittently over the past three to four years.  The physician noted that the Veteran had mild documented bilateral carpal tunnel syndrome and slight elevation of his rheumatoid factor, but that there was nothing really significant upon examination to confirm a diagnosis of rheumatoid arthritis.  In May 2006, the Veteran reported discomfort and mild swelling in the palms of his hands and the balls of his feet, which the physician diagnosed as evolving rheumatoid arthritis, bilateral carpal tunnel syndrome, and mild synovitis.  

Service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. §§ 303(b), 3.307; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  As the Veteran was never afforded a VA examination relevant to his claim for entitlement to service connection for arthritis, the Board finds that the claim must be remanded for a medical examination to determine the probable nature of the Veteran's bilateral hand and foot disorders.

With respect to the Veteran's claim for an initial compensable evaluation for hemorrhoids, service treatment records show ongoing treatment for hemorrhoids.  However, at his April 2005 VA examination, the Veteran reported last having hemorrhoids six months previously.  The April 2005 examination report indicated that the Veteran deferred a digital rectal examination.  In his August 2006 notice of disagreement, the Veteran denied deferring a digital rectal examination and indicated that he experiences bleeding due to hemorrhoids two to three times per week.  The results of the April 2005 VA examination suggest that it was conducted at a time when the Veteran's hemorrhoids were not active.  As such findings hinder the determination of the precise severity of the Veteran's hemorrhoids, the Veteran must be afforded additional flexibility in scheduling the medical examination, or at least the relevant diagnostic testing, to ensure that the hemorrhoids are examined while they are active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).

With respect to the Veteran's claim for an initial evaluation in excess of 10 percent for sinusitis, the Veteran's representative argues in the September 2011 Informal Hearing Presentation that the October 2010 VA examination report is inadequate because it failed to address the frequency of the Veteran's sinusitis episodes over the previous year, as is required for evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).  In addition, the RO failed to make the Veteran's claims file available to the examiner for review in conjunction with the examination.  The Board agrees that the October 2010 VA was inadequate in these respects.  As such, the claim must be remanded for another medical examination.  See Barr, 21 Vet. App. at 311.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his arthritis, prostatitis, hemorrhoids, and sinusitis since November 2010.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include any available medical records from the Cincinnati VA Medical Center in Cincinnati, Ohio.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the etiology of any prostatitis or hyposuria found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, with consideration of statements made by the Veteran, the examiner must provide an opinion as to whether any prostatitis or hyposuria found is related to the Veteran's military service or to a service-connected disability.  Any opinion provided must include a complete rationale for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The Veteran must be afforded a VA examination to determine the etiology of any hand and foot disorders found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any bilateral hand and feet disorder, to include arthritis, found is related to the Veteran's military service or to a service-connected disability.  The examiner must also provide an opinion as to whether arthritis, to include rheumatoid arthritis, diagnosed within a year of the Veteran's separation from service in May 2005 was manifest to a compensable degree at that time.  Any opinion provided must include a complete rationale for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected hemorrhoids.  This examination must be scheduled during a period of flare-up of this condition, which is likely to occur approximately once per month.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's hemorrhoids.  Appropriate instructions must be provided to the Veteran in this regard.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must specifically state whether any external or internal hemorrhoids found are best characterized as one of the following: (1) mild or moderate; (2) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (3) with persistent bleeding and with secondary anemia, or with fissures.  The report must be typed.

5.  The Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected sinusitis.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, including x-rays, must be accomplished; and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected sinusitis.  Specifically, the examiner must indicate how many incapacitating episodes per year requiring prolonged, lasting four to six weeks, antibiotic treatment the Veteran has had due to his service-connected sinusitis; and how many non-incapacitating episodes, characterized by headaches, pain, and purulent discharge or crusting, the Veteran has per year due to his service-connected sinusitis.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached, must be set forth in a typewritten report.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

7.  The RO must then readjudicate the claims on appeal.  Thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


